                      Case 1:17-cv-07465-GBD-BCM Document 107 Filed 01/24/20 Page 1 of 1
                                                                                                                   OGLETREE, DEAKINS, NASH,
                                                                                                                   SMOAK & STEWART, P.C.
                                                                                                                   Attorneys at Law
                                                                                                                   Key Tower
                                                                                                                   127 Public Square, Suite 4100
                                                                                                                   Cleveland, OH 44114
                                                                                                                   Telephone: 216.241.6100
                                                                                                                   Facsimile: 216.357.4733
                                                                                                                   www.ogletree.com

             Monica L. Lacks
             216.274.6961
             monica.lacks@ogletree.com

                                                                        January 24, 2019

             Hon. George B. Daniels
             United States District Judge
             Moynihan U.S. Courthouse
             Courtroom 11-A
             500 Pearl Street
             New York, NY 10007-1312

                        RE: Christine McGrath Kamrass v. Jefferies, LLC, et al.
                            United States District Court, Southern District of New York
                            Case No. 1:17-cv-07465

             Dear Judge Daniels:

                    We represent Defendants in the above-captioned case. We are submitting this letter
             motion in support of Defendants’ request to submit a redacted version of the transcript from the
             November 6, 2019 Oral Argument (the “Transcript”).

                     On January 22, 2019, a copy of the Transcript was forwarded to your office via Federal
             Express highlighting the information we propose to be redacted. Opposing counsel has informed
             us that that they have no objections to the proposed redactions.

                                                                                     Sincerely,


                                                                                     Monica L. Lacks

             MLL:aen

             CC:        All Counsel of Record (via ECF)                                               Application GRANTED.
                                                                                                      SO ORDERED


                                                                                                      ______________________________
                                                                                                      JUDGE GEORGE B. DANIELS



Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
